Citation Nr: 1746657	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for degenerative changes and lordosis of the lumbar spine. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to September 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's application to reopen his previously denied service connection claim for a low back disability.  Additionally, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received more than one year since the October 1991 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's degenerative changes and lordosis of the lumbar spine is related to service.

4.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

5.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for degenerative changes and lordosis of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the benefits sought on appeal in full, further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In an October 1991 rating decision, the RO denied the Veteran's original claim of service connection for a low back disability on the basis that there was no evidence of degenerative changes of the dorsal and lumbosacral spine during service or within one year following separation from service.  

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the October 1991 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 1991 rating decision consisted of some of the Veteran's service personal records, Veteran's statements, National Personnel Records Center (NPRC) letters, and May 1991 examination report. 

Specifically, in the Veteran's March 1991 statement, he asserted that his back disability was due to a motor vehicle accident during service.  His service personal records showed that his military occupational specialty (MOS) was a guard patrolman. NPRC letters dated in May 1980 and April 1981 indicated that the Veteran's service treatment records (STRs) could not be located and were possibly destroyed in a fire.  In a May 1991 VA examination, the VA examiner diagnosed a chronic low back strain, with possible early left sciatic syndrome.

Since the October 1991 RO denial, the relevant evidence includes VA treatment records and the Veteran's statements.  In particular, the Veteran's VA treatment records show a diagnosis of degenerative changes and lordosis of the lumbar spine.  In July 2013, the Veteran asserted that he has had back pain and symptomatology beginning in service and since.  Importantly, the Veteran's statement of continuity of symptomology of his degenerative changes and lordosis of the lumbar spine since service has not previously been considered.

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The new reports about a continuity of symptomatology relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the evidence received since October 1991 are new and material evidence, and the claim of service connection for a low back disability must be reopened.  Id.; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Degenerative Changes and Lordosis of the Lumbar Spine

The Veteran claims that his back disability is related to military service.  See, e.g., Veteran's statement dated July 2013. 

The Veteran's treatment records list degenerative disc disease (DDD) as past medical history and a May 2013 x-ray report shows a diagnosis of degenerative changes and lordosis of the lumbar spine.  See, e.g., VA treatment record dated May 2013.

In this case, the Veteran asserts that during service, he injured his low back in a motor vehicle accident while in pursuit of an escaped prisoner during the course of his MOS as a guard patrolman.  See, e.g., Veteran's statements dated March 1991, July 2013, and notice of disagreement dated October 2013.  He claims that he has had back pain in and since service.  See Veteran's statement dated July 2013. 

As indicated above, although some of the Veteran's service personnel records have been obtained, his remaining service personal and STRs have not been located.  See formal finding of unavailability of STRs dated August 2013.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Service personnel records confirm that the Veteran's MOS included a guard patrolman.  Furthermore, a summary of his MOS as guard patrolman provides that the Veteran was on guard duty inside a prison supervising activities of general prisoners in the cell blocks such as exercising and recreation.

In May 1991, the Veteran was afforded an examination.  The VA examiner examined the Veteran and diagnosed a chronic low back strain, with a questionable early left sciatic syndrome.  The May 1991 VA examiner documented the Veteran's reported history and stated that the Veteran's injury to his back was the result of an army panel truck overturning, which caused severe low back strain.

VA treatment records from 1999 through 2015 document the Veteran's complaints of back pain.  See, e.g., VA treatment record dated July 1999, March 2001, January 2006, May 2009, and May 2013.

For the reasons below, the Board finds that entitlement to service connection for degenerative changes and lordosis of the lumbar spine is warranted. 

First, the medical evidence of record demonstrates a current back diagnosis, degenerative changes and lordosis of the lumbar spine.  Thus, a current disability has been established.

Second, the in-service disease or injury element has been met.  Although the Veteran's STRs are not of record, the Veteran has consistently reported since 1991 that he injured his back due to a motor vehicle accident during the course of his MOS as a guard patrolman.  The evidence shows that the Veteran's MOS was a guard patrolman.  The Veteran is competent to describe the circumstances of his military service.  The Board finds that the Veteran's statements regarding his in-service injury are competent, and have been consistent since the date of initial claim in 1991.  The Board has no reason to question the veracity of the Veteran's description of his in-service back injury.  Accordingly, the Board finds that the Veteran's statements regarding his in-service back injury are credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Therefore, this case turns on whether there is a nexus between the in-service back injury and the current degenerative changes and lordosis of the lumbar spine.  

Importantly, the Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  

Furthermore, the May 1991 VA examiner obtained the Veteran's history and found that the Veteran's back disability was the result of an army panel truck that overturned during service that caused severe low back strain.  To this end, there is no other evidence of record establishing that the Veteran's back disability was due to anything other than the in-service event.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

In sum, the evidence shows the May 1991 examiner's findings that the Veteran's back disability was due to an in-service event; the Veteran's competent and credible reports of back pain since service; VA treatment records documenting the Veteran's continuous complaints of back pain; and no evidence to contrary.

Therefore, the evidence is thus at least evenly balanced as to whether the Veteran's current degenerative changes and lordosis of the lumbar spine is related to his in-service back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative changes and lordosis of the lumbar spine is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss and Tinnitus

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims that his bilateral hearing loss and tinnitus are due to his military service.  See VA examination report dated June 2013.  Specifically he asserts that during service, he was exposed to loud military weapons, such a handguns, machine guns, and simulated explosives.  He explained that during the course of his MOS as a guard patrolman and basic training, he was exposed to loud guns and he was in proximity of simulated explosives.  Id.  Furthermore, although the Veteran has not explicitly stated that he has had hearing loss since service, he has indicated that his STRs show evidence of hearing loss in service.  See Veteran's claim dated May 2012.  Thus, the Veteran's statements implicitly imply that he has had hearing loss in and since service.  

Service personnel records show that his MOS was a guard patrolman and that his military qualifications included rifle sharpshooter.

Furthermore, a separation qualification record reflects that the Veteran's military occupational assignments encompassed infantry basic training for 4 months, rifleman for 3 months, and guard patrolman for 8 months.  A summary of his MOS as guard patrolman provides that the Veteran was on guard duty inside a prison supervising activities of general prisoners in the cell blocks such as exercising and recreation.

In June 2013, the Veteran was afforded an examination.  The Veteran was diagnosed with bilateral hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.  As to tinnitus, during the June 2013 VA examination, the Veteran reported that he has experienced continuous ringing in his ears.  The VA examiner stated that he was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  The examiner explained that the Veteran reported his military history to include his MOS as a prison guard and exposure to loud noise during service; however, the examiner indicated that there was no documentation to substantiate complaints of hearing loss, as the Veteran's STRs were destroyed. 

First, the medical evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See VA examination report dated June 2013.  Moreover, the Veteran report that he has experienced ringing in his ears.  To this end, tinnitus is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).  Thus, current disabilities of bilateral hearing loss and tinnitus have been established. 

Second, the in-service disease or injury element has been met.  The Veteran's service personnel records confirm that he was exposed to loud noise during service.  For instance, a separation qualification record reflects that the Veteran's military occupational assignments included rifleman for 3 months and his military qualifications included rifle sharpshooter.  The Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as his MOS would reasonably include regular exposure to loud noises.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Third, the Veteran's reported hearing loss since service and continuous ringing in the ears coupled with the evidence of record sufficiently supports a nexus between the current bilateral hearing loss, tinnitus, and the Veteran's in-service acoustic trauma. 

The Veteran is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service.  The Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, there is nothing in the claims file to indicate that the Veteran's statements as to the onset of his hearing loss and tinnitus in service and that it was continuous or recurrent since service are not credible.  The Board notes that the June 2013 examiner resorted to mere speculation as to whether the Veteran's hearing loss and tinnitus was related to service provides no weight or counterweight at all, as the absence of evidence does not move the evidentiary scales.  Furthermore, the examiner indicated that she was unable to provide an opinion as to the etiology of the disabilities because the Veteran's STRs had not been associated with the claims file.  As stated above, the case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo, 9 Vet. App. 46, at 51.  To this end, regardless of what the evidence would should if the Veteran's STRs were available, the examiner did not consider the Veteran's reported acoustic trauma during service or his assertion of hearing loss in service. 

Accordingly, the evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for a low back disability is granted.

Entitlement to service connection for degenerative changes and lordosis of the lumbar spine is granted. 

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


